PER CURIAM.
The enforcement of the neutrality laws of the United States is of necessity under the control of the government of the United States. Where a seizure is made on complaint of an informer for violation ©f section 11, Penal Laws of the United States, and the United States, through its proper representatives, intervenes, disavows, and declines to ratify the seizure, as in the instant case, the informer can have no such inchoate or other interest as will permit the further .prosecution of the case in his behalf.
The decree appealed from is affirmed.